Title: To George Washington from John Moylan, 23 March 1781
From: Moylan, John
To: Washington, George


                  
                     Sir
                     Newburg 23d March 1781
                  
                  In Consequence of an order on the Store wch Colonel Pickering some time ago produced from your Excellency in favour of his Departmt, a return of Clothing has been lately handed in for no less than 402 persons Employed under him in this district alone, not Including those Attached to the Army—I have thought it my Duty, Sir, to refuse complying with it, untill your return, as I did not Conceive the order to Extend to the Departmt in General, but to such partial supplies as may be occasionally wanting—I am pressed by Colonel Hughs for an Answer, shou’d therefore be glad to know your Excellency’s Sentiments on the matter.  In the meantime I Shall take the Liberty to Observe, that whilst our Department continues in the same Circumstances it has hitherto Laboured under, from the Scarcity of Supplies, the greatest Inconveniencys must necessarily arise to the Troops, if the Quarter Masr General is Entitled to draw for the Use of his poeple at Large, be their wants Ever so great in proportion to the numbers allready returned for.
                  a Similar order in favr of Mr Rensalaer D. Comissy of Ordinance Stores has been produced on the Comissary of Hides at Albany, & application in Consequence in all for 900 Nine Hundred Hides, part of which I am well Informed is to go towards the paymt of Old Debts, of more than two years Standing—your Excellency must know that the Exchanging of Hides for Shoes & Boats is, from the Want of Cash, the only ressource we now have left for our supplies of those necessary Articles—the Worst Conseqce must therefore be Apprehended, shoud Drafts of this kind be admitted from all quarters—25000 pairs of Shoes—Including the quantity on hand, & what we have to Expect by the opening of the Campaign being the Sum illegible
                      of our expectations for the remainder of this years Supply.  I have the pleasure to Inform your Excellency, that the Business of the Hide Department is going on as well as the Circumstces of General Distress can possibly admit of.  I am however Advised & in deed I have reason to believe that Colonel Pickering is Endeavouring to get the Direction of it, & I conceal that I have wrote Philadelphia to give him Every opposition, convinced as I am that the Army can receive no additional Advantage thereby particularly when the Wants of his Own Departmt—may at any time be found to clash with the wants of the Troops.  I have the honour to be Your Excellency’s most obedt Hble servt
                  
                     John Moylan  A.C.G.
                  
               